
	
		I
		112th CONGRESS
		1st Session
		H. R. 3376
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Schilling
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To curb wasteful spending by making 50 percent of
		  year-end savings in salaries and expenses available for an additional fiscal
		  year, and to use the remaining 50 percent for the purpose of deficit
		  reduction.
	
	
		1.Short titleThis Act may be cited as the Saving
			 Over Spending Act.
		2.Extension of
			 availability of year-end savings in salaries and expenses
			(a)Application to
			 50 percent of savingsSection
			 1502 of title 31, United States Code, is amended—
				(1)in subsection (a),
			 by striking The and inserting Except as provided in
			 subsection (c), the; and
				(2)by adding at the
			 end the following new subsection:
					
						(c)Notwithstanding subsection (a), 50 percent
				of an unobligated balance available for salaries and expenses that would
				otherwise expire at the end of a fiscal year shall remain available for
				expenditure for the subsequent fiscal year, and 50 percent shall be used for
				the purpose of deficit reduction on return to the general fund of the Treasury.
				Unobligated balances carried forward to a subsequent fiscal year under this
				subsection may not be taken into account in determining the amount by which an
				agency will be funded for such subsequent fiscal
				year.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall be effective
			 with respect to unobligated balances of amounts made available after the date
			 of the enactment of this Act.
			
